            Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

AMERICAN FEDERATION OF                      )
GOVERNMENT EMPLOYEES,                       )
National Council of HUD Locals              )
Council 222, AFL-CIO,                       )
451 7th St. SW, Washington D.C. 20410       )
Washington, DC 20410,                       )
                                            )
        Plaintiff,                          )
                                            )
v.                                          )     Civil Action No. 1:19-cv-01934
                                            )
FEDERAL SERVICE IMPASSES                    )
PANEL,                                      )
1400 K Street NW, Washington, D.C. 20424; )
                                            )
        and                                 )
                                            )
MARK ANTHONY CARTER,                        )
In his official capacity as Chairman of the )
Federal Service Impasses Panel,             )
1400 K Street NW, Washington, D.C. 20424; )
                                            )
        and                                 )
                                            )
FEDERAL LABOR RELATIONS                     )
AUTHORITY                                   )
1400 K Street NW, Washington, D.C. 20424; )
                                            )
        Defendants.                         )
_______________________________________)

                                        COMPLAINT

                                      INTRODUCTION

       The American Federation of Government Employees, National Council of HUD Locals,

Council 222, AFL-CIO (“Council 222”) challenges, as improperly issued, the decision of the

Federal Service Impasses Panel (“Panel”) in Department of Housing and Urban Development




                                              1
             Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 2 of 12




and AFGE, Council of HUD Locals 222, 20 FSIP 065, (August 12, 2020) (“HUD and Council

222 Term Agreement”). A copy of the Panel’s decision accompanies this complaint.

       The Federal Service Labor-Management Relations Statute, 5 U.S.C. Chapter 71, (the

“Statute”) establishes the Federal Service Impasses Panel (“Panel”). 5 U.S.C. § 7119. The Panel

is empowered, broadly speaking, to resolve negotiation impasses that may arise between an

agency and a labor organization engaged in collective bargaining - so long as the Panel does not

take any action inconsistent with the Statute. 5 U.S.C. § 7119(c)(5)(B)(iii). The Panel may hold

hearings, administer oaths, take testimony or depositions, and issue subpoenas. 5 U.S.C. §

7119(c)(5)(B).

       In this case, the Panel issued its decision in HUD and Council 222 Term Agreement on

August 12, 2020. All of the Panel’s actions, including the issuance of HUD and Council 222

Term Agreement, are void because each member of the Panel was appointed in violation of the

Appointments Clause of the United States Constitution. U.S. Const. art. II, § 2, cl. 2. Panel

members exercise significant authority pursuant to the laws of the United States, inasmuch as

they issue final and binding decisions, are not subject to direct supervision, and have the power

to hold hearings, take testimony, and issue subpoenas. Panel members are therefore principal

officers of the United States.

       The Appointments Clause requires that principal officers of the United States be

appointed “by and with the Advice and Consent of the Senate.” U.S. Const. art. II, § 2, cl. 2.

Neither the chairman nor any of the other Panel members presiding over the proceedings that

resulted in the final decision in HUD and Council 222 Term Agreement were appointed by and

with the advice and consent of the United States Senate.




                                                 2
               Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 3 of 12




       Consequently, the Panel was not constitutionally appointed and its actions, including its

assertion of jurisdiction over the matters in HUD and Council 222 Term Agreement and its

issuance of a decision in HUD and Council 222 Term Agreement, violated the Appointments

clause of the United States Constitution. The Panel’s decision should therefore be declared void

and vacated.

I.     JURISDICTION

       1. This court has jurisdiction pursuant to 28 U.S.C. § 1331 and 5 U.S.C. § 702.

       2. AFGE seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202.

II.    VENUE

       3. Pursuant to 28 U.S.C. § 1391(e)(1), the District of Columbia is a proper venue for this

           action because Plaintiff has its headquarters here and because Defendants are also

           headquartered here.

III.   PARTIES

        4. Council 222 is a labor organization and unincorporated association located at 451

            7th St. SW, Washington, D.C. 20410. The Council represents HUD employees,

            excluding all management officials, supervisors, and employees described in 5

            U.S.C. §§ 7112(b)(2), (3), (4), (6), and (7).

        5. Council 222 is affiliated with the American Federation of Government Employees,

            AFL-CIO.

        6. Defendant Federal Labor Relations Authority (“Authority”) is a federal agency

            whose headquarters are located at 1400 K Street NW, Washington, D.C. 20424.

        7. Defendant Federal Service Impasses Panel is an independent entity within the FLRA

            whose headquarters are located at 1400 K Street NW, Washington, D.C. 20424.



                                                 3
          Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 4 of 12




      8. Defendant Mark Anthony Carter is the Chairman of the Panel. He is sued solely in

         his official capacity.

IV.     THE FEDERAL SERVICE LABOR-MANAGEMENT RELATIONS STATUTE

      9. The Statute creates the Authority. 5 U.S.C. § 7104.

      10. The Statute also creates the Panel and charges it with providing assistance in

         resolving negotiation impasses between agencies and exclusive representatives. 5

         U.S.C. § 7119(c)(1).

      11. 5 U.S.C § 7119(c)(2) mandates that the Panel be composed of a Chairman and at

         least six other members, and provides that Panel members and the Chairman “shall

         be appointed by the President.”

      12. 5 U.S.C § 7119(c)(1) provides that either agencies or exclusive representatives may

         seek assistance in resolving a bargaining dispute with the Panel.

      13. The President may unilaterally remove any member of the Panel. 5 U.S.C. § 7119

         (c)(3).

      14. The Panel exercises significant authority and discretion, pursuant to the laws of the

         United States, in resolving impasses that arise between an agency and a labor

         organization engaged in collective bargaining.

      15. Specifically, 5 U.S.C. § 7119(c)(5)(B) authorizes the Panel to: (1) hold hearings; (ii)

         administer oaths, take the testimony or deposition of any person under oath, and

         issue subpoenas; and (iii) take whatever action is necessary and not inconsistent with

         this chapter to resolve the impasse.

      16. 5 U.S.C § 7119(c)(5)(C) makes any final action taken by the Panel binding on the

         agency and labor organization, “unless the parties agree otherwise.”



                                                4
         Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 5 of 12




     17. Panel decisions are final and unreviewable. Council of Prison Locals v. Brewer, et

        al., 735 F.2d 1497 (D.C. Cir. 1984).

V.     FACTS

     18. The Department of Housing and Urban Development (“HUD”) is a federal agency

        subject to the Statute.

     19. Council 222 and HUD have a longstanding and continuing collective bargaining

        relationship that also falls under the Statute.

     20. Council 222 and HUD are parties to a term collective bargaining agreement that

        expired on or about July 23, 2018, subject to a rollover provision.

     21. On or about May 21, 2018, HUD notified Council 222 that it wished to negotiate a

        new, successor term collective bargaining agreement.

     22. On or about June 19, 2018, Council 222 and HUD began bargaining, over a “ground

        rules” agreement that would govern the parties’ negotiations for a term agreement.

     23. On or about July 30, 2018, HUD asserted that the parties had reached an impasse in

        their ground rules negotiations.

     24. On or about July 30, 2018, HUD submitted a request for Panel assistance with the

        parties’ ground rules negotiations.

     25. Despite Council 222’s objection, the Panel asserted jurisdiction over the purported

        impasse on November 15, 2018.

     26. On February 14, 2019, the Panel issued a decision in Department of Housing and

        Urban Development and AFGE, Council of HUD Locals 222, 18 FSIP 075, (HUD

        and Councill 222 Ground Rules) whereby it imposed ground rules for Council 222’s

        and HUD’s negotiations over a successor term collective bargaining agreement.



                                              5
    Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 6 of 12




27. The Panel imposed terms with respect to eight articles of the ground rules; seven of

   the eight articles imposed by the Panel were either HUD’s proposals or a modified

   version of HUD’s proposals.

28. In accordance with the Panel’s imposed ground rules, the parties began negotiations

   on their successor term agreement in March of 2019.

29. On January 10, 2020, HUD declared that the parties were at impasse on their term

   negotiations and requested the Panel’s assistance.

30. The Panel declined HUD’s January 10, 2020, request for assistance, and directed the

   parties to submit to mediation with the Federal Mediation and Conciliation Service.

31. After the conclusion of mediation, the Panel declared the parties at impasse as of

   February 28, 2020.

32. An April 23, 2020, resolution conference before Panel member Andrea Newman

   was unsuccessful.

33. On June 5, 2020, the parties submitted statements of position to the Panel regarding

   the eleven articles of their term agreement that remained unresolved.

34. On June 19, 2020, the parties submitted rebuttal statements to the Panel.

35. On July 2, 2020, Council 222 requested that the Panel stay any decision on the

   parties’ term bargaining dispute pending this Court’s decision in American

   Federation of Government Employees v. Federal Service Impasses Panel et al., 19-

   cv-01934.

36. On August 12, 2020, the Panel issued its decision in HUD and Council 222 Term

   Agreement, whereby it imposed a term bargaining agreement on Council 222.

37. The decision in HUD and Council 222 Term Agreement injured Council 222.



                                        6
    Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 7 of 12




38. The decision in HUD and Council 222 Term Agreement imposed numerous terms on

   Council 222 that will injure Council 222.

39. Among the terms imposed by HUD and Council 222 Term Agreement, the Panel

   imposed a reduction in the amount of official time that Council 222 may receive

   from HUD, and an individual cap on the amount of official time that Council 222

   officers may use.

40. The Panel’s imposed reduction of official time and cap on official time will impair

   Council 222’s ability to perform its statutory function to represent employees.

41. The Panel’s imposed reduction of official time and cap on official time will result in

   Council 222 incurring additional expense to perform its statutorily required

   representation functions.

42. The Panel also imposed terms that will reduce the amount of office space Council

   222 is entitled to at HUD locations. This will result in Council 222 incurring

   additional operating expense and will impair Council 222’s ability to represent

   bargaining unit employees.

43. The Panel further imposed terms restricting Council 222’s ability to use official time

   for grievance preparation.

44. The Panel’s restriction of Council 222’s ability to use official time for grievance

   preparation will impair Council 222’s ability to perform its statutory function to

   represent employees and result in Council 222 incurring additional expense to fulfill

   its duties.

45. Each term imposed by the Panel in HUD and Council 222 Term Agreement injures

   Council 222.



                                         7
    Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 8 of 12




46. The Panel’s actions in HUD and Council 222 Term Agreement are void because

   each member of the Panel was appointed in violation of the Appointments Clause of

   the United States Constitution. U.S. Const. art. II, § 2, cl. 2.

47. Panel members exercise significant authority pursuant to the laws of the United

   States, inasmuch as they issue final and binding decisions, are not subject to direct

   supervision, and have the power to hold hearings, take testimony, and issue

   subpoenas.

48. Panel members are therefore principal officers of the United States.

49. The Appointments Clause requires that principal officers of the United States be

   appointed “by and with the Advice and Consent of the Senate.” U.S. Const. art. II, §

   2, cl. 2.

50. Neither the chairman nor any of the other Panel members presiding over proceedings

   that resulted in the final decision in HUD and Council 222 Term Agreement, were

   appointed by and with the advice and consent of the United States Senate.

51. Consequently, the Panel was not constitutionally appointed and its actions, including

   its assertion of jurisdiction over the matters in HUD and Council 222 Term

   Agreement and its issuance of a decision in HUD and Council 222 Term Agreement,

   violated the Appointments clause of the United States Constitution. The Panel’s

   decision should therefore be declared void and vacated.




                                         8
          Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 9 of 12




VI.      Related Proceeding

      52. Council 222 currently has a pending challenge to the Panel’s authority to issue the

          decision in HUD and Councill 222 Ground Rules in a complaint before this Court

          that was filed on June 27, 2019. See Case No. 19-cv-1934, ECF No. 1.

      53. Council 222’s June 27, 2019, complaint was amended on August 27, 2019, to

          include a claim based on the Appointments Clause of the United States Constitution.

          See Case No. 19-cv-1934, ECF No. 14.

      54. The Panel and Authority filed a motion to dismiss Council 222’s August 27, 2019,

          amended complaint on October 11, 2019, arguing that this Court did not have

          jurisdiction to hear Council 222’s claims. See Case No. 19-cv-1934, ECF No. 20.

      55. On June 22, 2020, the Court denied the motion to dismiss and ordered the parties to

          complete briefing on Council 222’s motion for summary judgment. See June 22,

          2020, Minute Order in Case No. 19-cv-1934.

      56. As of this filing, resolution of Council 222’s motion for summary judgment on its

          August 27, 2019, amended complaint, is still pending.

                                         COUNT I

           Violation of the Appointments Clause of the United States Constitution

      57. Council 222 realleges and incorporates by reference the allegations contained in

          paragraphs 1 through 56.

      58. “The Appointments Clause prescribes the exclusive means of appointing ‘Officers.”

          Lucia v. S.E.C., 138 S. Ct. 2044, 2051 (2018).




                                             9
    Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 10 of 12




59. Pursuant to the Appointments Clause, the President “shall nominate, and by and with

    the Advice and Consent of the Senate, shall appoint” all principal officers of the

    United States. U.S. Const. art. II, § 2, cl. 2.

60. Anyone “exercising significant authority pursuant to the laws of the United States is

    an ‘Officer of the United States’ and must, therefore, be appointed in the manner

    prescribed by” the Appointments Clause. Buckley v. Valeo, 424 U.S. 1, 126 (1976).

61. The Panel exercises significant authority pursuant to the laws of the United States,

    inasmuch as the Statute provides it discretion in resolving impasses that arise

    between an agency and labor organization, and renders any final decision taken by

    the Panel binding. 5 U.S.C. § 7119(c).

62. The Panel is not subject to supervision and has the authority to hold hearings, take

    testimony, and issue subpoenas. 5 U.S.C. § 7119(c)(5)(B).

63. A final decision by the Panel is not directly reviewable by any administrative

    agency.

64. Consequently, the Panel exercises significant authority that is reserved by the

    Appointments Clause to principal officers of the United States.

65. Panel members are therefore principal officers of the United States.

66. When the Panel asserted jurisdiction over HUD and Council 222 Term Agreement,

    and when it issued its final and binding decision in HUD and Council 222 Term

    Agreement, none of its members had been appointed by and with the advice and

    consent of the United States Senate.




                                          10
    Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 11 of 12




67. Therefore, the Panel’s assertion of jurisdiction in HUD and Council 222 Term

   Agreement and any proceedings related to HUD and Council 222 Term Agreement

   were in violation of the Appointments Clause and must be vacated.

68. Moreover, because the decision in HUD and Council 222 Term Agreement was

    issued in violation of the Appointments Clause of the United States Constitution, it is

    void and must be vacated.

                             RELIEF REQUESTED

AFGE respectfully requests that this Court enter an ORDER:

(1) Vacating the Panel’s decision in HUD and Council 222 Term Agreement in its

   entirety; and

(2) Declaring the Panel’s assertion of jurisdiction over the matters at issue in HUD and

   Council 222 Term Agreement be void in violation of the Appointments Clause of the

   United States Constitution; and

(3) Declaring that the Panel may not exercise its powers absent members who have been

   appointed “by and with the Advice and Consent of the Senate,” as required by the

   Appointments Clause of the United States Constitution; and

(4) Granting Plaintiff’s attorney fees and costs; and

(5) Granting such other relief as this Court deems necessary and proper.



                                              Respectfully Submitted,


                                              /s/ Rushab Sanghvi
                                              Rushab Sanghvi
                                              Associate General Counsel
                                              D.C. Bar No. 1012814
                                              AFGE Office of General Counsel

                                         11
Case 1:20-cv-02683 Document 1 Filed 09/21/20 Page 12 of 12




                                 80 F Street NW
                                 Washington, DC 20001
                                 Tel: (202) 639-6424
                                 Fax: (202) 379-2928
                                 Email: sanghr@afge.org

                                 /s/ Andres M. Grajales
                                 Andres M. Grajales
                                 Deputy General Counsel
                                 D.C. Bar No. 476894
                                 AFGE, Office of the General Counsel
                                 80 F Street, N.W.
                                 Washington, D.C. 20001
                                 Tel.: (202) 639-6426
                                 Fax.: (202) 379-2928
                                 Email: Grajaa@afge.org

                                 /s/ Mark L. Vinson
                                 Mark L. Vinson
                                 Assistant General Counsel
                                 D.C. Bar No. 478175
                                 AFGE, Office of the General Counsel
                                 80 F Street, N.W.
                                 Washington, D.C. 20001
                                 Tel.: (202) 639-6426
                                 Fax.: (202) 379-2928
                                 Email: vinsom@afge.org

                                 Attorneys for AFGE




                            12
